Title: Enclosure: Joseph Gridley to James Lovell, 25 May 1779
From: Gridley, Joseph
To: Lovell, James


          
            Nantes May 25th 1779
          
          I inclose you an English paper of May 15th whereby you will see the Temper of the English Councils & the Failure of the prince Nassau’s Expedition to Jersey & Guernsey. however, as the Troops that were designed for America, under Convoy of Admiral Arbuthnot (being 4000) went to Guernsey, it is probable they will be detained some time & possibly it will prevent their going out at all, as it is reported here daily that a second Expedition is designed for the same place. So far this will make in our favor.
          The English look on that Expedition to be nothing but a feint manœuvre and are greatly apprehensive that the French have Views of higher Consequence; as in Ireland & Scotland there are great Disorders & Insurrections. There are now in the Province of Normandy 85,000 Troops and all Merchant Ships & Vessels are taken into the Service, but for what purpose is kept a Secret.
          I am extremely happy at the notice with which the Marqs de la Fayette has been honored from the King, by his giving him his own Regiment of Dragoons which are, it is said, going to America with the Marquis, likewise the Count de la Luzerne as Ambassador in place of Monsr Gerard, who has desired a Recall on account of his Health,

The Count is a perfect Gentleman & has had very favorable impressions respecting the Americans. You will find him Courteous Affable & polite without Ostentation; and I think, from 2 or 3 times in which I have had the Honor of Conference with him, he will very much please the Congress & people of America.
          The Marqs dela Fayette has given his Majesty & the Court an exceedingly high Character of his new Allies.
          The Fleet at Brest consists of 33 or 34 Ships of the Line besides Frigates under the Command of Count D’Orvilliers and tis said they are to sail tomorrow, but it is not known to what place.
          I dont recollect any Thing material to subjoin. I am &c.
          
            Joseph Gridley
          
        